Citation Nr: 0942361	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-30 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The issue of entitlement to service connection to right ear 
sensorineural hearing loss will be discussed in the remand 
portion of this decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

The evidence of record does not demonstrate a current left 
ear hearing disability for VA purposes.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in October 2004, February 2005, and March 
2006, advised the Veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Veteran's claim was re-adjudicated in the 
March and May 2007 supplemental statements of the case.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran was provided an adequate VA examination to 
determine the presence of hearing loss and, if present, the 
severity and etiology thereof.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Moreover, service 
connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1110, 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Historically, the Veteran served on active duty from June 
1963 to June 1967.  The Veteran originally submitted his 
claim of entitlement to service connection for left ear 
hearing loss in September 2004, which was denied in May 2005.  
The Veteran subsequently perfected an appeal of this 
decision.  According to the Veteran's DD 214, his military 
specialty was air policeman.

Upon his entry into active duty service in June 1963, the 
Veteran underwent an examination that included an 
audiological evaluation that revealed puretone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
10 (25)
10 (20)
10 (20)
-
10 (15)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

No contemporaneous whispered or spoken voice testing was 
accomplished, nor was speech recognition testing administered 
during this examination.  The entrance examination was 
otherwise unremarkable.

In September 1964, the Veteran underwent further audiological 
testing.  On this occasion, the Veteran's puretone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
10 (25)
10 (20)
10 (20)
10 (20)
0 (5)

No diagnosis was provided for the Veteran's left ear.  At a 
follow-up examination 5 days later, audiological testing 
revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5 (25)
5 (15)
5 (15)
10 (20)
0 (5)

No contemporaneous whispered or spoken voice testing was 
accomplished, nor was speech recognition testing administered 
during this examination.   No diagnosis was provided.

In February 1966, the Veteran underwent a periodic 
examination that included audiological testing.  On this 
occasion, the Veteran's puretone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
-5 (10)
-5 (5)
0 (10)
-5 (5)
0 (5)

During this examination, the Veteran reported that he fell on 
a concrete step when he was 4 or 5 years old, which resulted 
in a loss of hearing for approximately 6 weeks.  Treatment 
reports evidencing this event were not of record.  Further, 
the entrance examination made no mention of a pre-existing 
ear disorder; thus, the Veteran is presumed sound upon entry 
into active duty service.  See 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. §§ 3.304(b), 3.385.

In May 1967, consequent to his discharge from active duty 
service, the Veteran underwent an examination including an 
audiological evaluation that revealed puretone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
0 (15)
0 (10)
10 (20)
10 (20)
5 (10)

No contemporaneous whispered or spoken voice testing was 
accomplished, nor was speech recognition testing administered 
during this examination.  No diagnosis of left ear hearing 
loss was provided.

In the summer of 2004, the evidence of record demonstrated 
that the Veteran experienced a series of five strokes, after 
which he was hospitalized in August 2004.  Contemporaneous to 
these strokes, VA and private treatment reports indicated 
that the Veteran's speech was slurred and he experienced 
vertigo, ataxia, and right ear hearing loss.  In July 2004, 
the Veteran reported then current hearing loss and that he 
had experienced a left ear injury as a child that resulted in 
"permanent hearing impairment."

In December 2004, the Veteran underwent a VA examination to 
ascertain the presence of left ear hearing loss and, if 
present, the severity and etiology thereof.  The Veteran 
reported diminished hearing acuity in both ears and 
difficulty hearing in crowds and in environments with 
background noise.  He further reported that he started 
noticing such hearing loss 15 to 20 years before this 
examination.  The Veteran asserted that, while on active duty 
service, he was exposed to noise from jet engines and small 
arms fire.  He also stated that he was exposed to post-
service occupational noise while working in a factory and 
warehouse.  After the examiner reviewed the Veteran's 
relevant service treatment records, audiological testing 
revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
25
5
25

According to the examiner, the Veteran's average puretone 
threshold for his left ear was 19.  Speech recognition 
testing using the Maryland CNC word list produced a score of 
100 percent for his left ear.  Based on these findings the 
diagnosis was normal hearing from 500 to 4000 Hertz in his 
left ear.

At the March 2006 hearing, the Veteran testified as to the 
circumstances giving rise to his asserted left ear hearing 
loss.  Specifically, the Veteran testified that, while 
guarding aircraft in a "non-alert" area, he was exposed to 
the roar of jet engines.  Further, the Veteran testified that 
was exposed to small arms fire during his basic training, but 
that he was provided ear protection at such time.

Based on a review of the evidence of record, the Board finds 
that the Veteran does not have a left ear hearing disability 
for VA compensation purposes.  38 C.F.R. § 3.385.  As 
demonstrated by the December 2004 VA examination, a left ear 
auditory threshold of 40 decibels or greater was not found at 
any of the applicable frequencies, nor was a threshold of 26 
decibels or greater at three or more of the applicable 
frequencies.  Further, a score of 100 percent was recorded on 
speech recognition testing.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent 
evidence reflecting the presence of a left ear hearing 
disability at any time during the appeal period, a basis upon 
which to establish service connection for left ear hearing 
loss has not been presented and the appeal must be denied.  
Id.; see also McLain v. Nicholson, 21 Vet. App. 319 (2007).

To the extent that the Veteran asserts that he has a left ear 
hearing loss, the Board finds that as a layman, his 
statements are not competent evidence on the diagnosis of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The evidence of record does not demonstrate that the 
Veteran possess the ability, knowledge, or experience to 
provide competent diagnostic opinions.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu, 2 
Vet. App. at 494.   Consequently, lay assertions of a 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).   Moreover, although the Veteran contends 
that he currently has left ear hearing loss, the evidence of 
record does not include a contemporaneous medical diagnosis.  
Jandreau, 492 F.3d at 1377.

In the absence of competent evidence of a current left ear 
hearing disability for VA purposes, the preponderance of the 
evidence is against the Veteran's service connection claim.  
As such, the benefit-of-the-doubt rule does not apply, and 
the claim of entitlement to service connection for left ear 
hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.


REMAND

A review of the Veteran's service treatment records revealed 
a single diagnosis of right ear conductive-type hearing loss 
in September 1964.  Audiological testing conducted shortly 
after this diagnosis demonstrated drastically improved right 
ear auditory thresholds at all frequencies.  The Veteran's 
May 1967 separation examination demonstrated right ear 
thresholds at 500 and 4000 Hertz that had improved relative 
to his June 1963 enlistment examination.  His puretone 
threshold at the 1000 Hertz level remained the same, while at 
the 2000 Hertz level, his threshold worsened by 5 decibels.

As a result of the December 2004 VA examination, the examiner 
rendered a diagnosis of mild right ear sensorineural hearing 
loss and opined that "[s]ince the [Veteran's] hearing was 
within normal limits when he was discharged from the 
military, it is not likely that this hearing loss is related 
to his military service."  However, if the record shows (a) 
acoustic trauma due to significant noise exposure inservice 
and audiometric test results reflecting an upward shift in 
tested thresholds inservice, though still not meeting the 
requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, VA must 
determine, if possible, whether there is a medically sound 
basis to attribute the post-service findings to the injury 
inservice, or whether they are more properly attributable to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993) (holding that if hearing loss as defined by 38 C.F.R. 
§ 3.385 is not shown in service or at separation from 
service, service connection can be established if medical 
evidence shows that it is actually due to incidents during 
service).  


While the Veteran's right ear hearing was deemed by the 
examiner to be within normal limits upon his discharge, his 
service treatment records demonstrated an upward shift in his 
decibel thresholds over the course of his active duty 
service.  Given the current diagnosis of right ear 
sensorineural hearing loss, the examiner should have 
addressed the etiologically relationship, if any, between the 
Veteran's current diagnosis and the upward shift.  Id.  
Because the examiner limited based his etiological opinion 
solely on the finding that the Veteran's right ear hearing 
was within normal limits upon his discharge from active duty 
service, the Board finds that the opinion is inadequate for 
purposes of determining service-connection.  "Once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one."  Barr, 21, Vet. App. at 311.  As such, the Board finds 
that a remand is warranted for an examination to determine 
whether the Veteran's current sensorineural hearing loss is 
related to either the inservice diagnosis of right ear 
conductive-type hearing loss or the findings of an upward 
shift in the Veteran's puretone thresholds.

Further, the Veteran's service treatment records demonstrate 
fluctuating puretone thresholds for his right ear.  For the 
showing of chronic disease inservice there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  The 
Board finds that an examination is warranted in order to 
determine whether the inservice audiological results amount 
to "chronic" inservice right ear hearing loss.  38 C.F.R. § 
3.303(b).

Accordingly, the case is remanded for the following action:

1.  The RO must make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded a 
comprehensive examination to determine 
the nature and etiology of the Veteran's 
current right ear hearing loss.  All 
pertinent symptomatology and findings 
must be reported in detail.  All 
indicated tests and studies must be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
review all the evidence of record, 
including the Veteran's service treatment 
records.  After a review of the entire 
evidence of record, the examiner must 
render an opinion as to whether the 
Veteran's currently diagnosed right ear 
sensorineural hearing loss is related to 
the Veteran's active duty service.  The 
examiner must also render an opinion as 
to whether the Veteran's current right 
ear sensorineural hearing loss is 
etiologically related to his inservice 
diagnosis of conductive-type hearing loss 
or to the inservice audiological findings 
of an upward shift in his puretone 
thresholds.  Finally, the examiner must 
render an opinion as to whether the 
Veteran's inservice audiological results 
amount to "chronic" right ear hearing 
loss.  A complete rationale for any 
opinion expressed, to include citation to 
specific medical documents in the claims 
file and supporting clinical findings, 
must be included in the examination 
report.  The report prepared must be 
typed.

When reviewing the Veteran's claims file, 
the examiner should consider that, prior 
to November 1967, audiometric test 
results were reported in standards set 
forth by the American Standards 
Association (ASA).  Since November 1, 
1967, those standards have been set by 
the International Standards Organization 
(ISO)-American National Standards 
Institute (ANSI).  

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not 
report for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



____________________________________________
JOY A. MCDONALD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


